Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150624                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  FARM BUREAU GENERAL INSURANCE                                                                             Joan L. Larsen,
  COMPANY OF MICHIGAN,                                                                                                Justices
           Plaintiff-Appellee,
  v                                                                 SC: 150624
                                                                    COA: 314652
                                                                    Iosco CC: 12-007036-CK
  FREDERICK J. HOLSTINE,
           Defendant,
  and
  TIMOTHY BIALEK, as Conservator for the
  Estate of JOSEPH BIALEK, a Protected
  Individual,
               Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 2, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  analyzing the coverage issue under the subject policy’s Property Coverage section. That
  section of the policy was irrelevant to the issue of liability coverage in this case. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           p1202
                                                                               Clerk